Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21, 22, and 24-40 are pending.  Claims 1-20, 23, and 24 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/10/22 and 3/4/22 have been entered.   
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 12/10/21 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to instant claim 1, the specification, as originally filed, provides no basis for the specific amounts of “12 wt%”.  Thus, this is deemed new matter.  Note that, instant claims 22 and 24-30 have also been rejected due to their dependency on claim 21.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 21, 22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 97/11146 in view of Hodge et al (US 2012/0071386).
‘146 teaches a detergent composition, including dishwashing and laundry compositions, containing a polygalactranase enzyme substantially free of other pectic enzymes.  See page 1, lines 1-10.  The composition may contain from 0.1% to 60% by weight and includes anionic, nonionic, cationic, amphoteric, etc., and mixtures thereof.  Suitable anionic surfactants include anionic sulfate surfactants and their salts such as the mono-, di-, and triethanolamine salts.  See page 5, lines 20-35.  Suitable nonionic surfactants include those having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, etc.  See page 10, lines 1-15.  Note that, the Examiner asserts that the amides as taught by ‘146 would fall within the scope of the alkyl amide solvent as recited by the instant claims.    Additionally, the composition may be formulated to contain heavy metal ion sequestrants such as EDTA, etc., in amounts from 0.005% to 3% by weight.  Solvents may be in the composition in amounts from 1% to 30% by weight and include diethylene glycol monobutyl ether (i.e., 2-butoxyethoxyethanol), ethanol, propanol, etc.  See page 31, lines 1-35.  The compositions may be in the form of a liquid containing from 35% by weight to 94% by weight of water.  See page 32, lines 15-35.  ‘146 specifically teaches liquid manual dishwashing compositions having a pH of from 7.0 to 7.4.  See page 39, lines 1-35.  Additionally, a preferred machine dishwashing method comprises treating soiled articles 
‘146 does not teach the specific dilution ratio as recited by the instant claims or a method of cleaning a hard surface by diluting a composition and cleaning said surface with said composition, the composition containing a C8 and/or C10 dimethyl amide solvent, an anionic surfactant, a cosolvent, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Hodge et al teach a cleaning composition containing from about 40% to 80% by weight of a poly quaternary functionalized polyglucoside component, between about 0 and about 12% by weight of a co-surfactant, between about 3% and about 18% by weight of a water conditioning agent, between about 0.1% and about 0.55% of an acid source, between about 0% and 10% of a solvent, and between about 10% and 65% of water.  See para. 33.  The water conditioning agent aids in removing metal compounds and in reducing harmful effects of hardness components in service water.  Exemplary 
The concentrate composition will be diluted with the water of dilution in order to provide a use solution having a desired level of detersive properties.  If the use solution is required to remove tough or heavy soils, it is expected that the concentrate can be diluted with the water of dilution at a weight ratio of at least 1:1 and up to 1:8.  See para. 70.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dilute the composition of ‘146 to a ratio of, for example, 1:8, with a reasonable expectation of success, because Hodge et al teach a dilution ratio of, for example, 1:8 with a similar composition and further, ‘146 teaches diluting the compositions to form use solutions in general.  
.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 112, first paragraph, Applicant states that for ranges in particular, the ranges found in an Applicant’s claims need not correspond exactly to those disclosed in the specification.  Additionally, Applicant states that the range of solvent claimed in independent claim 21 falls within the described broad range(s) of Table 1.  In response, note that, the specification, as originally filed, provides no basis for the specific amount and data point of “12 wt%”.  While the instant specification does provide support for a broad range of solvent such as 0.5% to 30% by weight of solvent, the specification does not provide basis for a data point of 12%, which could be indicative of a more preferred amount or more preferred range not originally envisaged or contemplated in the specification, as 
With respect to the rejection of the instant claims under 35 USC 103 using WO97/11146 in view of Hodge et al, Applicant states ‘146 is nonanalogous prior art with respect to the claimed invention.  Additionally, Applicant states that ‘146 teaches broad classes of solvents and to the extent that ‘146 teaches more than one solvent may be used, ‘146 suggest that similar solvents should be combined and does not suggest the combination of two different classes of solvents as in the instant claims.  Further, Applicant states that since neither ‘146 or Hodge et al specifically teaches a two-solvent system of different solvents or correlation between solvent combination and function, the references cannot be said to reasonably suggest the claimed two-solvent combination.  
In response, note that, the Examiner asserts that ‘146 is clearly analogous prior art with respect to the claimed invention since it is drawn to the same field of endeavor, namely, solvent and surfactant-based cleaning compositions for cleaning hard surfaces.  Additionally, ‘146 clearly teaches that diethylene glycol monobutyl ether is a suitable solvent and that the solvent system may be a mixed solvent system, which would clearly suggest a mixture of various solvents (See page 31, lines 1-35 of ‘146).  Also, ‘146 clearly teaches an amide having the formula R6CON(R7)2 wherein R6 is an alkyl group containing from 7 to 21 carbon atoms and each R7 is selected from the group consisting of hydrogen, C1-C4 alkyl, etc.  (See page 10, lines 1-15 of ‘146), wherein this amide would clearly fall within the scope of the instant claims.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 12, 2022